Detailed Action
	Claims 1-19 are the claims hereby under consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
the abstract is 167 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  
Please change "generate a quality of life score for the individual based on the based on the comparison" to read "generate a quality of life score for the individual based on the comparison".  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019].
Regarding claim 1, the claim is itself a machine (Yes at Step 1) and recites a computing device that is configured to perform the steps of “compute a current scoring of the individual based on the scoring components; compare the current scoring of the individual to historic scoring and peer scoring; generate a quality of life score for the individual based on the based on the comparison.” These steps are directed to the judicial exception regarding mathematical relationships and can be feasibly performed by the human mind through human observation (Yes at Step 2A Prong One). A caregiver could be present in the facility and observe the subject and perform the parsing, computing, and 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be eligible. The claim also recites a plurality of sensors which are configured to detect activity of a subject. The additional element of the sensors and the function of parsing and processing the data by the computing device do not integrate the judicial exception into a practical application because the claimed sensors and computing device act to merely collect, manipulate, and store data. The computing device itself is structure that does not integrate the judicial exception into a practical application because the computer only performs generic functions.
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claim recites a plurality of sensors performing their well-understood, routine, and conventional function of collecting data and a general computer performing its well-understood, routine, and conventional function of receiving, manipulating, and storing or outputting signals. The sensors perform the insignificant pre-solution activity of data gathering and the computing device performs the insignificant pre-solution activity of data manipulation and post-solution activity of data output.  
	Regarding claim 2, claim 1 is further defined by the placement of the sensors which does not change the functionality of the sensors. The sensors are still performing well-understood, routine, and conventional data gathering. Altering the positioning of the sensors does not integrate the judicial exception into something significantly more because it merely alters the insignificant extra solution activity of data gathering. 
	Regarding claim 3, claim 1 is further defined in that the computer interprets signals differently based on the type and the location of the sensor. Programming the computer in this way does not integrate the judicial exception into something significantly more because the computer is still general 
	Regarding claim 4, claim 3 is further defined in what activities are included. Including the specific activities generally links the technology to a particular field and is not considered integrate to judicial exception into something significantly more.
	Regarding claim 5, claim 1 is further defined in that the general computer calculates a total score of the components. This is another insignificant extra-solution activity of data analysis in that the general computer merely sums already calculated data together and simply stores or outputs this value. This does not integrate the judicial exception into something significantly more.
	Regarding claim 6, claim 1 is further defined in that the computer performs a step of comparing the calculated score to stored data. Storing and comparing calculated data does not integrate the judicial exception into something significantly more because both functions relate to the extra solution activity of data gathering and are well-understood, routine, and conventional functions of a general computer. 
	Regarding claim 7, claim 1 is further defined in that the computer performs a step of comparing the calculated score to stored data. Storing and comparing calculated data does not integrate the judicial exception into something significantly more because both functions relate to the extra solution activity of data gathering and both functions are well-understood, routine, and conventional functions of a general computer.
	Regarding claim 8, claim 7 is further defined in that the data sets can be categorized by certain parameters. Classifying data sets in this manner is an extra solution activity for data gathering and is well-understood, routine, and conventional and does not integrate the judicial exception into something significantly more.

	Regarding claim 10, claim 1 is further defined by an activity that is determined by the computer. The step appears to classify analyzed signals by comparing them to a saved pattern and then alters another calculated value if the pattern matches. This functionality is related to the extra solution activity of data gathering and is well-understood, routine, and conventional for a general computer and does not integrate the judicial exception into something significantly more. 
	Regarding claim 11, claim 1 is further defined in that the computing device performs insignificant extra solution activity of data gathering that is well-understood, routine, and conventional for data analysis to determine trends in the acquired signals.  This function does not integrate the judicial exception into something significantly more. 
	Regarding claim 12, claim 11 is further defined to generally link the judicial exception to a particular field by including what trends are included. Generally linking the judicial exception to a particular field does not integrate the judicial exception into something significantly more.
	Regarding claim 13, claim 1 is further defined by reciting where the sensors are to be located. Altering the positioning of the sensors does not integrate the judicial exception into something significantly more because it merely alters the insignificant extra solution activity of data gathering. 
	Regarding claims 14-19, claim 13 is further defined by generally linking the judicial exception to a particular field by reciting where the sensor is located and what trend the computing device is supposed to determine from the data. Generally linking the judicial exception to a particular field does not integrate it into something significantly more. The sensors still perform their well-understood, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papadopoulos (US 20170172463 A1).
Regarding Claim 1, Papadopoulos discloses a smart monitoring system, the system comprising:
a plurality of sensor devices ([0044], sensors 112 and sensor 114) within a home or facility ([0052], system 100 may be used in either a health care facility or at an individual's home), at least one of the plurality of sensor devices comprising sensor elements configured to detect activity of an individual in the home or facility ([0044], detect physiological, locational and other data from a wearer of monitor); and
a computing device ([0044], Monitor 102 may further include processing and storage capabilities) configured to:
Receive activity signals from the plurality of sensor devices associated with the individual from the home or facility ([0044], for processing and storing the data from the sensors as well as data received from outside sources);
parse the activity signals ([0110], data collected from sensors on a sensing device and returned to server 110, data and events resulting from processing on monitor 102, historical data stored on server 110, and data resulting from complex analysis and predictive models. A sensing device may be a monitor 102 or an external sensor 112) into scoring components ([0110], There may be multiple indicators that reflect different aspects of wellness) by correlating the plurality of sensor devices to the scoring components, the scoring components including a sleep score ([0110], e.g., sleep), a motion score ([0110], e.g., activity), and an event score ([0123], Activities of Daily living);
compute a current scoring of the individual based on the scoring components ([0111], Multiple simple wellness [scores] may be combined [by the monitor or server] into composite wellness [score]);
compare the current scoring of the individual to historic scoring ([0110], The Source data for derivation of wellness indicators may include data historical data stored on server 110) and peer scoring ([0078], comparison to peers);
generate a quality of life score ([0133], exemplary wellness indicator scale could be a range of numbers from 0 to 100) for the individual based on the based on the comparison ([0110], The Source data for derivation of wellness indicators may include data historical data stored on server 110); and
process a clinical analysis of the individual based on the quality of life score, the clinical analysis including graphical representations ([00135], Trends in wellness indicators and scores may be displayed in ‘dashboard' form on server 110 display) of the quality of life score and the scoring components ([0135], The dashboard view may also present additional context information that aids in the interpretation of the wellness indicators including normal ranges, baseline information, and population norms).
Regarding Claim 2, Papadopoulos discloses the smart monitoring system of claim 1 wherein the activity signals include utilization of appliances and motion in given rooms or areas ([0143], External sensors 112 may be attached to environmental fixtures to provide measurement of and to transmit to gateway 106 with storage and processing capabilities 120, and or to server 110, those attributes such as temperature, humidity, detected motion, water level, and door openings, among other attributes).
Regarding Claim 3, Papadopoulos discloses the smart monitoring system of claim 1 wherein the computer device is further configured to interpret activities based on type and location of the plurality of sensor devices ([0139], The system or server may use data from one or more external sensors 112 that are not worn by the patient but provide additional environmental data related to the patient and the patient’s behaviors to maintain wellness indicators. These may include location data, humidity sensor, toilet flush sensor, room motion sensor, door opening sensor, room temperature sensor, room ambient light sensor, and similar sensors that provide correlative data for deriving wellness indicators).
Regarding Claim 5, Papadopoulos discloses the smart monitoring system of claim 1, wherein the current scoring of the individual comprises a total of current scores of the scoring components ([0111], weighted uniquely for the risk factors of an individual patient and mathematically combined into a Total Wellness indicator).
Regarding Claim 6, Papadopoulos discloses the smart monitoring system of claim 1 wherein the historic scoring includes a comparison of the scoring components with a historical set of scoring components associated with the individual ([0110], The Source data for derivation of wellness indicators may include historical data stored on server 110).
Regarding Claim 7, Papadopoulos discloses the smart monitoring system of claim 1 wherein the peer scoring includes a comparison of the scoring components ([0134], envisioned that the server could compare data values to population norms calculated from data stored in the system database or externally defined population norms entered via a server user interface) with scoring components of other individuals ([0134], individual patient’s deviation from these norms could also cause the patient to lose or gain wellness points)
[0134], population norm could be a certain subset of the population such as those over 70, those living in a particular facility, or those suffering from diabetes).
Regarding Claim 9, Papadopoulos discloses the smart monitoring system of claim 1 wherein the quality of life score comprises a weighted average or sum of the scoring components of the current scoring, the historic scoring, and the peer scoring ([0111], Composite well ness indicators may be combined with other wellness indicators which may be weighted uniquely for the risk factors of an individual patient and mathematically combined into a Total Wellness indicator, composite index and or set of indices).
Regarding Claim 11, Papadopoulos discloses the smart monitoring system of claim 1 wherein the computing device further determines trends ([0135], Trends in wellness indicators and scores may be displayed in "dashboard" form on server 110 display) associated with health and safety conditions from the activity signals ([0135], may also present additional context information that aids in the interpretation of the wellness indicators including normal ranges, baseline information, and population norms).
Regarding Claim 13, Papadopoulos discloses the smart monitoring system of claim 1 wherein the plurality of sensor devices are attached to appliances and fixtures selected from the group consisting of a toilet ([0145], a toilet flush sensor), a door ([0139], door opening sensor), and a medicine cabinet ([0145], a cabinet door sensor).
Regarding Claim 14, Papadopoulos discloses the smart monitoring system of claim 13 wherein the computing device further:
receives activity signals from a sensor device coupled to a handle of the toilet ([0146], gathering data from a toilet flush sensor 112 installed in the bathroom); and
it is implied that gathered data from the ”toilet flush sensor” would be used to determine the event of a toilet flush).
Regarding Claim 15, Papadopoulos discloses the smart monitoring system of claim 13 wherein the computing device further:
receives activity signals from a sensor device coupled to the door ([0143], External sensors 112 may be attached to environmental fixtures); and
determines an opening or closing of the door based on the activity signals from the sensor device coupled to the door ([0143], those attributes such as door openings).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Papadopoulos as applied to claim 1 above, and further in view of Frenkel (US 9866507 B2).
[0148], data gathered from the watch monitor [accelerometer] while the patient was walking), sleeping ([0141], the system may produce a sleep wellness indicator by recognizing sleep patterns),  exercise ([0147], The [exercise] data derived from the accelerometer may be manipulated by algorithms in the system to derive values of physical exertion), and bathroom activities ([0139], toilet flush sensor).
	However, Papadopoulos does not disclose the smart monitoring system wherein the activity tracked includes eating. Frenkel teaches a smart monitoring system wherein the activity tracked includes eating (Col. 12 lines 1-3, ADL Monitoring for eating). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Papadopoulos to include the tracking of eating as taught by Frenkel because changes in eating may be caused by different underlying ailments and alerts regarding eating would allow medical intervention of such ailments (Frenkel Col. 12 lines 1-10). One having ordinary skill in the art would recognize that applying the tracking of eating habits as taught by Frenkel would yield only the predictable result of understanding the food intake of the subject and being able to detect deviations away from the normal activity that could indicate a medical issue.
	Regarding Claim 12, Papadopoulos discloses the smart monitoring system of claim 11 wherein the trends include behaviors in sleeping ([0141], track and detect changes in sleeping behavior), mobility ([0148], system may also include a gait stability wellness indicator which could analyze the number of falls, near-falls, or impacts experienced by an individual patient each day and over time as reported by monitor 102) and hygiene ([0144], track and detect changes in a patient’s showering behavior).
However, Papadopoulos does not disclose the smart monitoring system wherein the trend includes eating. Frenkel teaches a smart monitoring system wherein the activity trend includes eating (Col. 12 lines 1-6, ADL Monitoring for eating over days or weeks). It would have been obvious to one having Frenkel Col. 12 lines 1-10). One having ordinary skill in the art would recognize that applying the tracking of eating habits as taught by Frenkel would yield only the predictable result of understanding the food intake of the subject and being able to detect deviations away from the normal activity that could indicate a medical issue.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Papadopoulos as applied to claim 1 above, and further in view of Lewis (US 20130096404 A1).
	Regarding Claim 10, Papadopoulos discloses the smart monitoring system of claim 1 wherein the computing device further determines incidents of panic ([0047], a panic button may be disposed on the monitor 102).
However, Papadopoulos does not disclose that the computing device decreases the quality of life score based on the incidents of panic. Lewis teaches a system wherein a computing device determines incidents of panic ([0115], readings from a polysomnograph may be indicative on an arousal of the patient. Such arousal, if occurring following or simultaneously with an apnea and/or a hypopnea event) and decreases the quality of life score based on the incidents of panic ([0115], cause the score to decrease). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Papadopoulos to include decreasing the quality of life score due to incidents of panic as taught by Lewis because incidents of panic can affect other aspects of life and cause other problems (Lewis [0115]). One having ordinary skill in the art would recognize that applying the method of decreasing the quality of life score due to incidents of panic as .
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Papadopoulos as applied to claim 13 above, and further in view of Oliver (US 20150156567 A1).
Regarding Claim 16, Papadopoulos discloses the system of claim 13. 
However, Papadopoulos does not disclose the system wherein the computing device further: receives activity signals from a sensor device coupled to the window; and determines an opening or closing of the window based on the activity signals from the sensor device coupled to the window. Oliver teaches a system wherein the computing device further: receives activity signals from a sensor device coupled to the window ([0191], window uses a typical security detection apparatus such as a magnet on one side and a reed switch on the other); and determines an opening or closing of the window based on the activity signals from the sensor device coupled to the window ([0191], The reed switch is connected to the entity detection device 110 to enable sensing of the position of the window). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system disclosed by Papadopoulos to include a window sensor as taught by Oliver to provide typical security detection against break-ins and to remind the user if they leave a door or window open and leave the house or it is late at night (Oliver [0191]). Reminding users that windows are open increases patient safety since their house is less likely to be broken into. Tracking window position would also be useful for determining how much natural air the patient is getting. 
Regarding Claim 19, Papadopoulos discloses the system of claim 13, wherein the computing device further: receives activity signals from a sensor device coupled to the medicine cabinet ([0145], the system may include external sensors 112 installed in the bathroom such as a cabinet door sensor)
[0112], The entity detection device 110 can communicate 306 with the mobile computing device 102 when the pill box is moved as detected by the accelerometer 118 or by the opening of the contact switches including which contact switch and so for which time period the medicine has been taken). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cabinet sensor disclosed by Papadopoulos to determine medicine has been taken as taught by Oliver to alert users, either the subject or a nurse, that the medicine has not been taken and to make sure the subject is okay (Oliver [0112]). Medical adherence is critically important for the subject’s safety especially if the drugs must be taken every day to maintain the healthy status of the subject.  One of ordinary skill in the art would recognize that applying this known technique of using a sensor to correlate use would yield only the predictable result of determining medical adherence when applied to the system of Papadopoulos.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Papadopoulos as applied to claim 13 above, and further in view of Mytelka (US 20170301208 A1).
Regarding Claim 17, Papadopoulos discloses the system of claim 13.
However, Papadopoulos does not disclose the system wherein the computing device further: receives activity signals from a sensor device coupled to the refrigerator; and determines an opening or closing of the refrigerator based on the activity signals from the sensor device coupled to the refrigerator. Mytelka teaches a system wherein a computing device further: receives activity signals from a sensor device coupled to the refrigerator ([150], Activities monitored using one or more accelerometer sensor (affixed with putty or Velcro tape) may include refrigerator opening); and [0151], opening of the refrigerator or use of a cooking appliance upon which an Accelerometer sensor is affixed will alert the System 10 that meals or snacks are being consumed). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Papadopoulos to include the refrigerator sensor as taught by Mytelka to monitor that meals are being consumed by the subject and to determine if the subject requires emergency medical assistance if the activity patterns are abnormal (Mytelka [0151]). One having ordinary skill in the art would recognize that applying the know technique of using a sensor to determine when a door is opened to the system of Papadopoulos would yield only predictable results. 
Regarding Claim 18, Papadopoulos discloses the system of claim 13.	
However, Papadopoulos does not disclose the system wherein the computing device further: receives activity signals from a sensor device coupled to the television remote; and determines watching of a television based on the activity signals from the sensor device coupled to the television remote. Mytelka teaches a system wherein the computing device further: receives activity signals from a sensor device coupled to the television remote ([0031], accelerometer can be attached to a TV remote control); and determines watching of a television based on the activity signals from the sensor device coupled to the television remote ([0152], to record TV watching from bed 38 or recliner, with a sensor placed on the bedroom TV remote control device). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Papadopoulos to include the sensor to record TV watching time as taught by Mytelka to record the total time the subject spends watching TV and to determine if the subject requires emergency medical assistance if the activity patterns are abnormal (Mytelka [0152]). Watching television is a predominantly sedentary activity and the total should be monitored. One having ordinary skill in the art would recognize that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791                       

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791